                  Case 1:17-cr-02236-WJ Document 99-1 Filed 11/26/18 Page 1 of 3


Armijo, Rumaldo (USANM)

From:                              Armijo, Rumaldo (USANM)
Sent:                              Wednesday, January 03, 2018 1 1:02 AM
To:                                Brawley, Kimberly (USANM)
Subject:                           FW: Discovery request: Ramos-Burciaga, Dulce 17 CR 2236 W)



Hl Kim, below is what defense attorney is asking for. Let's talk when you can. l'm talking with Jay at 1:00
Tha nk you.
Rumaldo


From: Perry, Jarrell W. Imailto:Jarrell.W.Perry@usdoj.gov]
Sent: Wednesday, January 03, 2018 9:12 AM
To: Armijo, Rumaldo (USANM) <RArmijo@ usa.doj.gov>
Subject: Re: Discovery request: Ramos-Burciaga, Dulce 77 CR 2236WJ

Yes sir. I will call you after 1:00 pm to discuss.

Sent from my iPhone

On Jan 3,2018, at 9:10 AM, Armijo, Rumaldo (USANM) <Bunseldg.Aruijo@usdqi..g9y> wrote:

        Hl Jay, happy new year! Do you have time today to talk about this discovery request in a little more
        detail. The defense attorney wants to file a motion to compel. I want to determine if that is necessary.   I

        will be free after 1:00 today.
        Thank you.
        Rumaldo


        From: Armijo, Rumaldo (USANM)
        Sent: Tuesday, December 05, 2077 2:O9 AM
        To: Perry, Jarrell W. (DEA) <Jarrell.W. Perrv(ousdoi.sov>
        Subject: Fwd: Discovery request: Ramos-Burciaga, Dulce 17 CR 2236 WJ

        Hi Jay, I will call you tomorrow.
        Thank you
        Rumaldo

        Sent fiom my iPhone

        Begin forwarded message:

                From: "Gibbons, Cynthia (USANM)" <eGjbbsts@usa.dqlgg_v>
                Date: December 4,2017 at 3:46:30 PM MST
                To: "Perry, Jarrell W. (DEA)" <Jauglly/.Psgy@uldq >
                Cc : "Armij o, Rumaldo (USANM) " <Mrmije@uia.dqi.gev>
                Subject: FW: Discovery request: Ramos-Burciaga, Dulce 17 CR 2236 WJ

                Jay,


                                                             1                                                 1
                       Case 1:17-cr-02236-WJ Document 99-1 Filed 11/26/18 Page 2 of 3
                                       \-.7                                          'J
                   Rumaldo asked that I forward this to you for your review and
                   response.

                   Thank you,
                   Cynthia

                   Cyvnl,'{a,M Gtl:lnyw
                   Legal Assistantto Rumaldo Armijo, Edward Han and Niki Tapia-Brito
                   US Attorney's Office, Dist. Of NM
                   201 3',d St. NW, Ste 900
                   Albuquerq ue, New Mexico 87103
                   Tel: (505) 346.7254 (direct)
                   E-mail: Cvnthia.Gibbons@usdoi.gov




                   From: Armijo, Rumaldo (USANM)
                   Sent: Monday, December 4, 2017 3:30 PM
                   To: Gibbons, Cynthia (USANM) <CGibbons@usa.doi.eov>
                   Subject: Fwd: Discovery request: Ramos-Burciaga, Dulce 17 cR 2236 WJ

                   Hi Cynthia, please forward this email to Jay Perry for his response
                   Thank you.
                   Rumaldo

                   Sent from my iPhone

                   Begin forwarded message

                           From: Alejandro Femandez <Alqiandre_Eglnandgz@& >
                           Date: December 4,2017 at 3:26:i8 PM MST
                           To: "Armijo, Rumaldo (USANM)"
                           <Rumaldo.Armiio@usdoi. sov>
                           Subject: Discovery request: Ramos-Burciaga, Dulce l7 CR
                           2236WJ

                           Hello Rumaldo,


          n    I           ln reviewing the discovery materials that I have thus far, I noticed that
                           there are things that I think would fall under Rule 16 (aX1XB) and (EXi)
     \/                    that I have not requested yet.
              f'n.."
          ] Pd,            Agent Perry characterizes his encounter, and his ultimate request to
@ 5o\                      search l\4s. Ramos-Burciaga's bags, as a consensual encounter. Rather
                           than an unplanned encounter, however, Agent Perry appears to be
                           paying special attention to l\4s. Ramos-Burciaga from the time she steps
                           off the bus (SCe paragraph 2, page 3, Agent Perry's report). His focus
'{                         on her, and his ultimate insistence that she move items herself so that he
                           "can see the bottom" of her pu        udio recording 4:25), points strongly
                           towards ah\nte   nti        etin      ent Perry even acknowledges that
                           Ms. Ramos-Burc iaga is not g rvrng consen t to search her purse, (audio
                           recording 4:25; also, Agent Perry's report page 6, paragraph 10), but
                           persists in asking her to move the items in her purse herself. lt appears
                                                                2
 Case 1:17-cr-02236-WJ Document 99-1 Filed 11/26/18 Page 3 of 3
                                   \\
          certain that Agent Perry conducted some investi gation into l\,ls. Ramos-
          Burciaga, and              searc       S    mos- urcraga S       pe ,pr
              n a n     e encou        His leve    ce               rUpus with what       .-/
             revea ed by      encounter that is recorded. I believe  y prior search
          would be su                                    and could not be cured by
                   conse nt (not to mention non-consent) given some time
          afterwards.

          To that end,

          1) Please provide any and all material, and names      of witnesses, that
          Agent Perry, or his partner, Agent Pantoja, relied upon, consulted, or
          otherwise considered in identifying Ms. Ramos-Burciaga as a target of,

          '"'*'n"'LIu;                      H^
                                                 /^'/]sh'-1,
                                                                 ln'k
          2) Please also provide any and all information regarding any
                                                                                 ffi',
          investigation, information sharing, research, or other data gathering
          involving Ms. Ramos-Burciaga that preceded the recorded encounte
          with Agent Perry.
                               AJc
                                /V
                                   {-o,rr
                                   L     At"p
                                              /)
                                                      W+   €uvt     rwl   ,}

          3) Please provide an yan .l all info*n aIt on regarding any inspection by the
          government, or at the behest of the government, of Ms. Ramos-
          Burciaga's luggage or personal effects, conducted prior to the recorded
          encounler with Ms. Ramos-Burciaga.          yztwl-
          4) At minute 1:35 of the audio-recording, Agent Perry tells Ms. Ramos-
          Burciaga that he was in the station "speaking to all of the                           (
          passengers." Ple                                               Perry's
          other encounters                                                                      u)
       ,z-+1 At minute 3:10
           speaking with NIs. Ramos-Burciaga. On the recording, Agent Perry
                                                                            nbe grns            [r$"t
           identifies him as his partner. Later, in Agent Perry's report (page 5), the
           officer is identified as Agent Pantoja. Please provide the recording of
                                                                                                14P       )
           Agent Pantoja's interaction with l\4s. Ramos-Burciaga. ln addition,



                                                                                                    7I^

          Best,

          Alejandro

.-:\        ?(a    t4     {^vl (                                      1
                             Y:
                             Ob         4,/   u        fr^
                                        /
          ^),*%


                                                  3
